Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “energy store” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In detail independent claims 1, 10 and 15 recite an energy store; applicants disclosure does not mention nor recite any such term. In fact applicants disclosure teaches away from using any such conventional know structure used in the art (i.e. batteries, capacitors supper capacitors, etc. ). In addition applicant mentions, establish an initial charge state on one or more capacitors included in the system (para 0045) that are not usually used in the sense of and energy store as best understood by the examine, if they are applicant should clearly state it as part of the record of if not the term should be deleted. 

Claim Objections
Claims 5, 12 and 17 objected to because of the following informalities:  The claims use the term if and should be changed to when.  Appropriate correction is required.
      
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 2-6 and 8-18 and 20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by John (US 2008/0300660)
Regarding claim 2. John teaches a device, comprising:
an energy store (220; Fig. 1);
first circuitry configured to receive harvested energy from an energy harvesting transducer and to charge the energy store using the harvested energy, the first circuitry also being configured to generate one or more signals representing available energy from the first circuitry or the energy store (see energy harvesting modules 300, 330-336; Fig. 1);
second circuitry configured to operate using at least a portion of the available energy from the first circuitry or the energy store, the second circuitry having a plurality of operational modes characterized by different levels of power consumption (200 and 208; Fig. 1); and
third circuitry configured to establish one of the operational modes for the second circuitry based on the one or more signals representing the available energy (206; Fig. 1). 
Regarding claim 3 John teaches  wherein the device is a sensor device, and wherein the second circuitry includes one or more of sensing circuitry, processing circuitry, memory, or communications circuitry (200 and 208; Fig. 1).
Regarding claim 4 John teaches  wherein the third circuitry is configured to establish one of the operational modes for the second circuitry by one or more of (1) establishing subthreshold operation for the second circuitry, (2) performing power gating for the second circuitry, (3) performing clock gating for the second circuitry, (4) performing clock throttling for the second circuitry, (5) turning at least a portion of the second circuitry off or on,  (6) adjusting an amount of processing performed by the second circuitry, (7) adjusting an amount of data transmitted by the second circuitry, (8) adjusting an operating speed of the second circuitry, (9) adjusting a duty cycle employed by the second circuitry, (10) adjusting a power supply employed by the second circuitry, (11) enabling or disabling at least a portion of the second circuitry, or (12) adjusting or configuring a data path associated with the second circuitry (para 0045-0046).
Regarding claim 5 John teaches  wherein the third circuitry is configured to shut down the second circuitry if the one or more signals representing the available energy represents that the available energy is below a threshold, and wherein the third circuitry is configured to restart the second circuitry after a shut down if the one or more signals representing the available energy represents that the available energy is above the threshold (para 0045-0046).
Regarding claim 6 John teaches  further comprising the energy harvesting transducer, wherein the energy harvesting transducer is one of a piezoelectric transducer, a mechanical-to-electric transducer, a photo-voltaic transducer, an optical-to-electrical transducer, or a thermoelectric generator (300; Fig. 1).
Regarding claim 8 John teaches  wherein the one or more signals represent one or more of (1) a level of the harvested energy, (2) an input to the first circuitry, (3) an output of the first circuitry, (4) a level of energy stored by the energy store, or (5) an energy harvesting condition (para 0045-0046).
Regarding claim 9 John teaches  wherein the first circuitry includes regulator circuitry configured to charge the energy store using the harvested energy, and monitoring circuitry to generate the one or more signals (para 0045-0046).
Regarding claims 10 John teaches a method, comprising:
receiving harvested energy from an energy harvesting transducer (the energy harvesting modules 300, 330-336; Fig. 1);
charging an energy store using first circuitry and the harvested energy (220; Fig. 1); generating one or more signals representing available energy from the first circuitry or the energy store (para 0045-0046);
facilitating operation of second circuitry using at least a portion of the available energy, the second circuitry having a plurality of operational modes characterized by different levels of power consumption; (para 0045-0046) and
establishing one of the operational modes for the second circuitry based on the one or more signals representing the available energy (206; Fig. 1).
Regarding claim 11 John teaches  wherein establishing one of the operational modes for the second circuitry includes one or more of (1) establishing subthreshold operation for the second circuitry, (2) performing power gating for the second circuitry, (3) performing clock gating for the second circuitry, (4) performing clock throttling for the second circuitry, (5) turning at least a portion of the second circuitry off or on, (6) adjusting an amount of processing performed by the second circuitry, (7) adjusting an amount of data transmitted by the second circuitry, (8) adjusting an operating speed of the second circuitry, (9) adjusting a duty cycle employed by the second circuitry, (10) adjusting a power supply employed by the second circuitry, (11) enabling or disabling at least a portion of the second circuitry, or (12) adjusting or configuring a data path associated with the second circuitry (para 0045-0046).
Regarding claim 12 John teaches  further comprising: shutting down the second circuitry if the one or more signals representing the available energy represents that the available energy is below a threshold; and
restarting the second circuitry if the one or more signals representing the available energy represents that the available energy is above the threshold (para 0045-0046).
Regarding claim 13 John teaches  wherein the one or more signals represent one or more of (1) a level of the harvested energy, (2) an input to the first circuitry, (3) an output of the first circuitry, (4) a level of energy stored by the energy store, or (5) an energy harvesting condition (para 0045-0046).
Regarding claim 14 John teaches  wherein the first circuitry includes regulator circuitry configured to charging the energy store using the harvested energy is done using regulator circuitry included in the first circuitry, and wherein generating the one or more signals is done using monitoring circuitry included in the first circuitry (para 0045-0046).
Regarding claims 15 John teaches a sensor device, comprising:
an energy store (220; Fig. 1);
regulator circuitry (200 and 208; Fig. 1)configured to receive harvested energy from an energy harvesting transducer (the energy harvesting modules 300, 330-336; Fig. 1);  and to charge the energy store using the harvested energy (220; Fig. 1);
sensing circuitry configured to operate using a corresponding portion of available energy from the regulator circuitry or the energy store, the sensing circuitry having a plurality of operational modes characterized by different levels of power consumption;
processing circuitry configured to operate using a corresponding portion of the available energy from the regulator circuitry or the energy store, the processing circuitry having a plurality of operational modes characterized by different levels of power consumption (206; Fig. 1);
memory configured to operate using a corresponding portion of the available energy from the regulator circuitry or the energy store, the memory having a plurality of operational modes characterized by different levels of power consumption;
communications circuitry configured to operate using a corresponding portion of the available energy from the regulator circuitry or the energy store, the communications circuitry having a plurality of operational modes characterized by different levels of power consumption;
monitoring circuitry configured to generate one or more signals representing the available energy from the regulator circuitry or the energy store; and
power management circuitry configured to establish one of the operational modes for a corresponding one of the sensing circuitry, the processing circuitry, the memory, or the communications circuitry based on the one or more signals representing the available energy (206; Fig. 1).
Regarding claim 16 John teaches  wherein the power management circuitry is configured to establish the one of the operational modes for the corresponding circuitry by one or more of (1) establishing subthreshold operation for the corresponding circuitry, (2) performing power gating for the corresponding circuitry, (3) performing clock gating for the corresponding circuitry, (4) performing clock throttling for the corresponding circuitry, (5) turning at least a portion of the corresponding circuitry off or on, (6) adjusting an amount of processing performed by the corresponding circuitry, (7) adjusting an amount of data transmitted by the corresponding circuitry, (8) adjusting an operating speed of the corresponding circuitry, (9) adjusting a duty cycle employed by the corresponding circuitry, (10) adjusting a power supply employed by the corresponding circuitry, (11) enabling or disabling at least a portion of the corresponding circuitry, or (12) adjusting or configuring a data path associated with the corresponding circuitry (para 0045-0046).
Regarding claim 17 John teaches  wherein the third power management circuitry is configured to shut down the corresponding one of the sensing circuitry, the processing circuitry, the memory, or the communications circuitry if the one or more signals representing the available energy represents that the available energy is below a threshold, and wherein the power management circuitry is configured to restart the corresponding one of the sensing circuitry, the processing circuitry, the memory, or the communications circuitry after a shut down if the one or more signals representing the available energy represents that the available energy is above the threshold (para 0045-0046).
Regarding claim 18 John teaches  further comprising the energy harvesting transducer, wherein the energy harvesting transducer is one of a piezoelectric transducer, a mechanical-to-electric transducer, a photo-voltaic transducer, an optical-to-electrical transducer, or a thermoelectric generator (para 0045-0046).
Regarding claim 20 John teaches  wherein the one or more signals represent one or more of (1) a level of the harvested energy, (2) an input to the regulator circuitry, (3) an output of the regulator circuitry, (4) a level of energy stored by the energy store, or (5) an energy harvesting condition (para 0045-0046).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over John in view of Ivanov (US 2011/0227543).
Regarding claims 7 and 19 John teaches the device and method yet does not that the first circuitry includes a boost converter and the regulator circuitry includes a boost converter.
However, Ivanov in the same filed of endeavored teaches  DC-DC converter includes one of the group consisting of a boost converter, a buck converter, and a buck-boost converter (see 4, Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified John with the teachings of Ivanov by having the first circuitry includes a boost converter {the regulator circuitry includes a boost converter} in order to provide power at an adequate and stable level of scavenged power.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIM ORTIZ/           Examiner, Art Unit 2836 
September 9, 2021